Citation Nr: 0909542	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in March 2007, at a videoconference hearing. A 
transcript of that hearing is of record and associated with 
the claims folder. 

In October 2007, the Board remanded the instant claim for 
further development. 


FINDING OF FACT

The Veteran does not have a psychiatric disorder, including 
PTSD that was caused or aggravated by any incident of active 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f)(3)) (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the Veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in March 2004, September 2004 and 
October 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in October 2007. 
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, private treatment records, and a letter from the 
Social Security Administration regarding a disability 
determination. The Veteran was also given the opportunity to 
submit any additional records that he may have. Specifically, 
he was asked in September 2004 and October 2007 letters to 
provide a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs for 
each non-VA doctor that treated him for his psychiatric 
disorder and the records that have not already been submitted 
to VA. No response to either letter was ever provided by the 
Veteran. There are no known additional records or information 
to obtain. 

Additionally, a personal hearing was offered and the Veteran 
testified at a videoconference hearing March 2007 before the 
undersigned VLJ. The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claims.

Service Connection 

The Veteran seeks service connection for a psychiatric 
disorder to include PTSD. He points to an incident during 
active service when he was stabbed in the abdomen by an 
unknown assailant. He alleges that a psychiatric disorder to 
include PTSD is a result of this confirmed incident which 
occurred during active duty service. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for a psychiatric 
disorder to include PTSD. The basis of this denial is that 
repeated medical and informed medical inquiry has determined 
that the Veteran does not have any psychiatric disorder which 
is the result of active service. 

Relevant caselaw provides that in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).




 
However, in order to prevail on a claim of service connection 
for any disability, it must first be shown that the veteran 
has a current diagnosis of the disorder in question. As to 
PTSD, the diagnosis must be rendered in accordance with DSM-
IV because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The question of a diagnosis is quintessentially one requiring 
competent medical  evidence. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). Although a layperson, such 
as the Veteran, may report facts which a non-medically 
trained individual is competent to render, he is not 
competent to offer an opinion as to a diagnosis, or the cause 
of a disorder. Cromley v. Brown, 7 Vet. App. 376 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no question in this case that the Veteran sustained 
a personal assault during service as he has reported. Service 
medical treatment records show that the Veteran was stabbed 
in the abdomen in service in May 1968. He was hospitalized 
for two weeks, and an investigation report and a line of duty 
determination established that the incident of a stabbing 
occurred in the line of duty. 

However, the preponderance of the competent medical evidence 
indicates that the Veteran does not have a psychiatric 
disorder as a result of the in-service incident. Indeed, 
there is no competent medical evidence of record which 
supports such a diagnosis or connection to service. 

The Veteran has not been diagnosed at any time by competent 
medical evidence during service or thereafter with PTSD. He 
has had psychiatric diagnoses of dysthymia and depression; 
however, in a June 2004 VA examination report, the Veteran 
was found not to report psychiatric symptoms consistent with 
the criteria for a diagnosis of PTSD. Subsequent VA 
examinations of January 2007 and September 2008, showed 
assessment and diagnostic impression of major depressive 
disorder. Since service, he has not been found to have PTSD. 

Service medical evidence is devoid of findings, treatment, or 
diagnosis of a psychiatric disorder in service. Clinical 
evaluation of the Veteran showed him to be psychiatrically 
normal on separation examination of May 1968. 

After service, the Veteran received private psychiatric 
treatment which was reflected in private treatment records 
from August 1968 to January 2004 from R. Dahmes, MD. These 
records show treatment for major depressive disorder, in full 
remission, for most of the period. In 2000, a treating 
physician noted the Veteran's  concern as to the continued 
care of an ill aunt for whom he cared. However, in 2002, it 
was noted that there were no depressive symptoms despite the 
death of his aunt. In 2003 and 2004, he had some lingering 
sadness and worry about his work situation. 

In June 2004, the Veteran underwent VA psychiatric 
examination, accompanied by a review of the claims folder. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The Veteran expressed a great deal of anger over being 
drafted into the military and expressed a specific traumatic 
event in service which was when he was stabbed during active 
service. He also expressed a great deal of anger and 
resentment because the military did not legally pursue the 
gentleman who stabbed him. He reported a long history of 
psychiatric treatment including two lengthy psychiatric 
hospitalizations in the 1980's. He reported receiving 
electroconvulsive therapy (ECT) while hospitalized, but 
discontinued this treatment due to the side effects. 

The Veteran related first experiencing depression one to two 
years after service. He was unable to say what triggered his 
depression. He acknowledged his anger of being drafted and 
being stabbed in the military, but he also reported being in 
a very difficult marriage that contributed to a limited 
social network. His chief complaint was difficulty dealing 
with depression. 

Clinical evaluation noted that he denied hallucinations and 
delusions. He noted past suicidal ideation with a plan to 
shoot himself, but denied any current ideation. He denied 
homicidal ideation. He denied obsessive or ritualistic 
behavior and was able to maintain his personal hygiene and 
activities of daily living. The diagnosis was dysthymia. His 
global assessment of functioning (GAF) was 50. Although the 
Veteran was found to experience a traumatic event in service 
he did not meet the criteria for PTSD. 

The Veteran underwent a VA examination in February 2007. He 
related a long history of depression and of being in a fight 
with a fellow employee in December 2006, which precipitated 
his current episode of depression. He had not returned to 
work since that time. In the context of this incident, he 
reported a "severely" depressed mood, severe anhedonia, 
hopelessness, depressive worrying, thinking more frequently 
about killing himself, a 20 pound weight loss in one month, 
and excessive daytime sleeping. Mental status assessment was 
major depressive disorder, severe, recurrent and generalized 
anxiety disorder. After a period of hospitalization, 
discharge diagnoses were major depression, recurrent, 
moderate, and personality disorder, not otherwise specified. 

Pursuant to the Board's October 2007 remand, the Veteran 
underwent a VA September 2008 psychiatric examination, 
accompanied by a review of the claims folder. Shipwash, 
supra.  It was noted that the Veteran had been chronically 
depressed for "over 20 years." His most recent increase in 
depressive symptoms occurred when he had an incident with a 
co-worker after not having taken his medication for a period 
of time. Additionally, financial stress and minimal support 
systems were noted. 

It was noted that after his February 2007 hospital discharge, 
he was seen on an outpatient treatment basis at VA for two 
visits, the last of which he stated that his examiner said he 
was in full remission. Mental status examination indicated 
that the Veteran was fully alert and oriented. Affect was 
generally positive and he was laughing on numerous occasions. 
His mood was good and his social interaction was friendly, 
pleasant, and generally cooperative. Thought processes were 
logical and coherent. There was no evidence of bizarre or 
unusual associations. He denied hallucinations or delusions. 
Sleep was reported as generally good and his appetite was 
fair. He denied suicidal ideation and when asked about 
homicidal ideation, he smiled and stated "sometimes" but 
would not elaborate. He denied current depression, anhedonia, 
or lack of energy on a regular basis. He did repot thinking 
of his inservice stabbing incident on a regular basis. The 
diagnostic impression was major depressive disorder, 
recurrent, currently in remission. His GAF was 75. 

Critical to the present inquiry, the examiner indicated that 
it was not as least as likely as not that his history of 
depression was a direct result of the stabbing incident which 
transpired in service. The examiner stated that while the 
Veteran reported depression for "over 20 years," during the 
interview he stated that he first began treatment for 
depression in the "early 1990's." The examiner also stated 
that there was no objective evidence in the current records 
that would support an earlier diagnosis of depression. It was 
acknowledged that the Veteran more likely than not continued 
to have long-standing issues (anger) about the military, 
including the stabbing incident, and what he perceived as the 
unfairness of the draft system. 

The examiner noted, however, that even prior to his initial 
hospitalization, he reportedly was confronted on a regular 
basis by a number of domestic and personal stressors 
including a frequently conflictual marriage and alcohol 
abuse. The examiner noted that all of these factors certainly 
could have contributed to recurrent unhappiness or dysthymia. 
The issue of to what extent the Veteran may have suffered 
from earlier dysthymia and to what extent such a dysthymia or 
his later clear major depressive episodes may have been 
etiologically related to the stabbing incident in service 
could not be resolved without resorting to speculation. The 
examiner stated that he saw no contradiction between the 
conclusions rendered in this report and that of the 2004 VA 
examination. 

There is no evidence of record that the Veteran's presently 
diagnosed major depressive disorder is related to his active 
service. The Veteran was not treated in service for a 
psychiatric condition and none of the diagnoses of major 
depressive disorder since service have been attributed to his 
active service. Specifically, in the most recent VA 
examination report of September 2008, the examiner relates 
that he would have to resort to speculation to relate the 
Veteran's major depressive disorder to service, an event in 
service, or to an earlier dysthymic disorder. He specifically 
relates domestic and personal stressors, as well as alcohol 
abuse as possible contributors to recurrent unhappiness or 
dysthymia. There is no objective evidence of record 
supporting a diagnosis of major depressive disorder prior to 
the 1990's, and that is many years after service. 

Finally, although the Veteran has indicated that he had 
psychiatric treatment in the 1980's to include ECT, those 
records are not associated with the claims folder and have 
not been made available to show any link with that claimed 
treatment and any event in service. The veteran has been 
sufficiently notified in a September 2004 letter and after a 
Board remand, an October 2007 letter, to provide VA with an 
appropriately signed  request for information for VA to 
attempt to locate those psychiatric treatment records to 
assist in substantiating his claim. 

Neither the claimed psychiatric evidence of the 1980 
hospitalizations or the signed consent forms so that VA could 
attempt to locate those records were provided to VA. The 
Social Security Administration (SSA) was also contacted in an 
effort to determine if the Veteran had sough benefits from 
SSA related to any claimed psychiatric disorder. SSA informed 
VA that the Veteran did not file for disability benefits and 
there are no medical records to provide to VA. Without 
evidence linking his diagnosed major depressive disorder to 
service or an event therein, or to a prior dysthymic 
condition related to service, there is no basis upon which to 
grant service connection. 


ORDER

Service connection for a psychiatric condition, to include 
PTSD is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


